Citation Nr: 0724542	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946, and died in December 1979.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

A motion to advance this case on the Board's docket was 
received in July 2006, and granted by the Board in August 
2006, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  A rating decision dated in April 1980 denied service 
connection for the cause of the veteran's death.

2.  The evidence received since the time of the final April 
1980 rating decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for the cause of the veteran's death.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's request to reopen her claim 
for entitlement to service connection for the cause of the 
veteran's death, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the appellant's claim, a 
letter dated in May 2004 satisfied the duty to notify 
provisions; additional letters were sent in June 2006 and 
August 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prior to a readjudication of the veteran's claim, a November 
2003 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).    

In the case of the claim to reopen the issue of entitlement 
to service connection for the cause of the veteran's death, 
the Veterans Claims Assistance Act of 2000 explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A (f).  However, VA has a duty, in order to 
assist the appellant, to obtain records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant was 
asked to advise VA if there was any other information or 
evidence she considered relevant to her claim so that VA 
could help her by getting that evidence.  She was also 
advised what evidence VA had requested, and notified what 
evidence had been received.  The appellant has not identified 
any additional, relevant evidence that has not been requested 
or obtained, and there is no indication that any pertinent 
evidence was not received.  See 38 U.S.C.A. § 5103A (b).  As 
the appellant has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the submission of new and 
material evidence.  The Board also notes that although a 
medical opinion was not obtained for the purpose of 
addressing the appellant's claim to reopen the issue of 
entitlement to service connection for the cause of the 
veteran's death, VA is not required to obtain such an opinion 
for a claim to reopen a finally decided decision.  See 38 
C.F.R. § 3.159(c).  Thus, VA's duty to assist has been 
fulfilled.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2006).  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related.  Id.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The RO denied service connection for the cause of the 
veteran's death in April 1980, and notified the appellant of 
the decision in May 1980.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104 (2006).  At the time of the veteran's 
death, service connection for lumbar spine ankylosis was in 
effect.  The matter under consideration in this case at that 
time was whether there was evidence that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the April 1980 rating decision which is 
relevant to, and probative of, that matter.

The evidence of record at the time of the April 1980 rating 
decision relevant to the appellant's claim for service 
connection for the cause of the veteran's death included the 
veteran's service medical records; VA examination reports 
dated in September 1946, March 1951, and October 1952; a VA 
outpatient treatment record dated in May 1958; and his death 
certificate.  Although the appellant submitted a duplicate 
copy of the veteran's death certificate in April 2004, no new 
evidence was added to the record since the April 1980 rating 
decision.

The RO denied the veteran's claim for entitlement to service 
connection for the cause of the veteran's death in April 
1980.  At that time, there was no evidence that a service-
connected disability caused or contributed substantially or 
materially to cause his death, and that continues to be the 
case.  As noted above, the only evidence submitted since the 
final April 1980 rating decision is a duplicate copy of the 
veteran's death certificate, which shows that his immediate 
cause of death was cardiogenic shock, due to or as a 
consequence of acute myocardial infarction, which in turn was 
due to or as a consequence of arthosclerotic coronary 
disease.  That death certificate does not relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
that there is a causal connection between the veteran's 
service-connected disability and his death.  Ultimately, no 
evidence has been submitted to raise a reasonable possibility 
that the veteran's death was in some way related to his 
service-connected disability.  Accordingly, the evidence 
received since the last final rating decision in April 1980 
is not "new," as it had been previously considered by VA, 
and is not "material," as it does not raise a reasonable 
possibility of substantiating the appellant's claim.  For 
these reasons, the appeal must be denied.  


As the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the appellant's claim for entitlement to 
service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


